DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure statement filed 8/3/2021 and 8/19/2021 has been accepted and considered to the best time allows.   The IDSs are over 100 pages long and contains over 700 different references.  It appears that a large number of these references are completely irrelevant or have dubious relevance at best.  For example, one reference is “Quick Type Keyboard on iOS 8 Makes Typing Easier” (reference 118 in the IDS filed 8/3/2021).  Examiner can find no relevance to the claims.  While some references may in fact be particularly relevant, it is impossible to determine the relevant references in the time allotted for examination.  Therefore examiner request a concise explanation of relevance to point out particularly relevant documents in order to make the record clear.   Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  See MPEP 609.04(a) II.

Claim Objections
Claim 11 is objected to because of the following informalities:  
As per Claim 11, “first” in “first electronic device” (recited twice in line 3 of claim 11) appears to be unnecessary.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 2:
“second plurality of speech results” in the 3rd to last line of claim 2 is unclear because there is no “first” plurality of speech results in claim 1 (Applicant moved the plurality of speech results to claim 8).  Therefore, it is not clear what the “second plurality of speech results” is “second” to.

As per Claim 3:
“identifying, with the adjusted user-specific acoustic model, a speaker of the speech input” in lines 1-2 of claim 3 appears intended to refer to “identifying, with the adjusted user-specific acoustic model, the speaker of the second speech input” in the last 2 lines of claim 1, but the claim language does not exactly match.
“the first speech result” in the 3rd to last line of claim 3 appears to be unintentional (i.e. this phrase seems like it should be –the second speech result--).

As per Claim 4:
corresponding to a plurality of speech inputs”, and therefore only one speech input is received).

As per Claim 5:
To the extent that “receiving a plurality of speech inputs” in lines 1-2 of claim 5 is intended to refer to a previously recited step, this phrase lacks antecedent basis (the “receiving…” step in claim 1 receives “first speech input corresponding to a plurality of speech inputs”, and therefore only one speech input is received).

As per Claim 6:
To the extent that “receiving one or more speech inputs of the plurality of speech inputs at the electronic device” in lines 1-2 of claim 6 is intended to refer to a previously recited step, this phrase lacks antecedent basis (the “receiving…” step in claim 1 receives “first speech input corresponding to a plurality of speech inputs”, and therefore only one speech input is received).
	“the one or more speech inputs of the plurality of speech inputs” in the 2nd to last line of claim 6 lacks antecedent basis (the “receiving…” step in claim 1 receives “first speech input corresponding to a plurality of speech inputs” [necessarily-singular first input that corresponds to a plurality of speech inputs])


To the extent that “receiving one or more speech inputs of the plurality of speech inputs at the electronic device” in lines 1-2 of claim 7 is intended to refer to a previously recited step, this phrase lacks antecedent basis (the “receiving…” step in claim 1 receives “first speech input corresponding to a plurality of speech inputs”, and therefore only one speech input is received).
	“the one or more speech inputs of the plurality of speech inputs” in the 2nd to last line of claim 7 lacks antecedent basis (the “receiving…” step in claim 1 receives “first speech input corresponding to a plurality of speech inputs” [necessarily-singular first input that corresponds to a plurality of speech inputs])

	As per Claim 8:
	“The method of claim 1, comprising:” in lines 1-2 of claim 8 is unusual phrasing (Applicant appears to have intended to claim where the method of claim 1 further comprises)
	“the first predetermined portion of the plurality of speech inputs” in lines 4-5 of claim 8 lacks antecedent basis.

	As per Claim 11:
	“wherein at the another electronic device: receive the adjusted user-specific acoustic model; receive a second speech input from a speaker, and identify, with the adjusted user-specific acoustic model, the speaker of the second speech input as the user” in the last 5 lines of claim 11 is unusual phrasing.  Applicant appears to be trying where the another electronic device --receives the adjusted user-specific acoustic model; receives a second speech input from a speaker; and identifies, with the adjusted user-specific acoustic model, the speaker of the second speech input as the user—

	As per Claim 12:
“wherein at the another electronic device: receiving the adjusted user-specific acoustic model; receiving a second speech input from a speaker, and identifying, with the adjusted user-specific acoustic model, the speaker of the second speech input as the user” in the last 6 lines of claim 12 is unusual phrasing.  Applicant appears to be trying to claim where the another electronic device --receives the adjusted user-specific acoustic model; receives a second speech input from a speaker; and identifies, with the adjusted user-specific acoustic model, the speaker of the second speech input as the user—

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claims 11-12, and consequently claims 2-10 which depend on claim 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) at an electronic device having one or more processors: initiating a user-specific acoustic model on the electronic device; receiving first speech input corresponding to a plurality of speech inputs, each of the speech inputs associated with a user of the electronic device; adjusting the user-specific acoustic model based on the plurality of speech inputs; providing the adjusted user-specific acoustic model to another electronic device; and wherein at the another electronic device: receiving the adjusted user-specific acoustic model; receiving a second speech input from a speaker; and identifying, with the adjusted user-specific acoustic model, the speaker of the second speech input as the user.
The prior art teaches where speaker adapted speech recognition models (like the speaker dependent acoustic models in the Search Report reference) are used to recognize a speaker (i.e. use a “user-specific… model” to “identify, with the user-specific… model, a speaker of” a received “speech input”).
6003002 “speaker ID may be identified by applying speaker dependent speech recognition models to the spoken password… transform may be determined between the SI speech recognition models and the spoken password using the mapping sequence… Speaker adapted [SA] speech recognition models may be generated by applying the transform to SI speech recognition models… speech input may then be recognized by applying the SA speech recognition models”; “the speech recognition system… may identify a speaker and verify the identity of the speaker…Using information obtained by these processes, the speech recognition system… may adapt speech recognition models to the speaker environment”; “identify the speaker… mapping sequence may be determined for the spoken password… and SI speech recognition models… identification module… may use… along with the SI models… to determine the mapping sequence… identification module… may identify the speaker 
The prior art further teaches where a device (particularly a server) which receives speech input and performs speech recognition on the speech input updates a “keyword model” based on the speech recognition results, and then sends the updated model to another device to perform keyword spotting (obviously to perform speech recognition by receiving a speech input and perform keyword spotting using the updated model).
9159319 teaches “In some cases, it may be desirable to determine the keyword spotting accuracy and refine the keyword spotting process. Thus, if the user device determines that a keyword is spoken, a portion of the utterance corresponding to the possible keyword (and optionally surrounding portions of the utterance) may be transmitted to the speech recognition server device. The speech recognition server device performs speech recognition on the received utterance and determines whether the keyword was actually spoken. If the keyword was spoken, the speech recognition server device may generate an updated keyword model. The speech recognition server device sends the updated keyword model to the user device for use in place of the original keyword model during subsequent keyword spotting. If the keyword was not spoken, the speech recognition server device may generate a competitor word model for the word mistakenly identified as the keyword. The speech recognition server device sends the competitor model to the user device for use during subsequent keyword spotting. Situations in which an updated keyword model or a new competitor model is 
The references discussed above do not, however, describe where a device provides an updated model to another device which performs speaker recognition using the updated model on speech input received by the another device.
2017/0110117 (Search Report reference) describes transmitting a voice recognition model that is generated from a plurality of utterances to another electronic device, but does not appear to specifically describe that “voice recognition model” refers to a speaker identification model (as opposed to a speech recognition model that recognizes what was said, not who said a piece of speech).  Paragraph 110 describes where a second device uses a generated voice recognition model of a first user when performing voice recognition on utterances including a first speech element of a first user.  Paragraph 136 appears to describe voice recognition as word recognition, and not speaker identification.  Paragraph 221 may suggest where voice recognition model information is used to determine when a speaker is different, but it is not clearly using the voice recognition model information to recognize a speaker of a received utterance.
WO 2014/096506 (Search Report reference) describes transmitting a speaker dependent speech recognition model to a remote location so that the speaker dependent SRM to be transmitted to other user terminals, where speaker dependent SRM is at least suggested to be a model that performs recognition based on who a speaker is (i.e. based on whether speech sounds like speech that is spoken by a particular person), but this reference does not appear to describe where the electronic device transmits a speaker dependent SRM to another device that performs speaker identification using the speaker dependent SRM (the remote location seems to be a storage that does not appear to perform speaker identification, and the remote location appears to provide the speaker dependent SRM to a user device, not the transmitting device).
	2015/0287408 teaches “In one embodiment, BLMT 410 can be configured to send words, phrases and/or sentences with high recognition index to server 14. Server 14 may then train the server language and acoustic models and/or vocabulary databases based on the words sent by BLMT 410. Server 14 may further periodically or continuously send updated language and acoustic models to the all mobile devices 12, which may in turn help with increasing the recognition rate for all words received by mobile device 12.” (paragraph 81).  This reference does not appear to specifically describe where sent updated models are used for speaker recognition.
2007/0299670 teaches “Although the system 100 of FIG. 1 depicts a single remote control device 110 communicating with a single network device 180, in practice a user may interact with multiple devices using the network speech engine 160 in a distributed speech recognition system. For example, a user may regularly interact with a cell phone, television remote, automobile and laptop computer each having a biometric detector and a speech recognition engine front end in communication with the network speech engine 160. The network speech engine 160 may therefore synchronize user data 164 between shared user devices. For example, after a user requests from a laptop computer reservations and a map for a specific hotel via a voice interface, the laptop may send to the network speech engine 160 user data associated with the transaction. The network speech engine may then forward the updated user data to all 
2020/0098352 (LATE filing date) teaches “At 314, the updated language model may be deployed. In some embodiments, deployment may include providing and/or making available the updated language model to one or more user devices. By way of example, the language processing engine 102 may store the updated language model at a particular storage location accessible to one or more user devices and/or the language processing engine 102 may transmit the updated language model to the one or more user devices. In still further embodiments, the language processing engine 102 may begin utilizing the updated language model to provide subsequent analysis, translation, annotation, and/or interpretation functionality (e.g., identifying an input utterance, provided in English or an English translation of a German utterance, and identifying and/or causing a related feature to be executed at a user device)” (paragraph 56).  This reference describes deployment of updated models to user device(s) but does not qualify as prior art.
8805684 teaches “A system comprising: a user device, including an automatic speech recognition (ASR) module configured to perform ASR, the ASR including: .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-18, and 20-21, of U.S. Patent No. 10,410,637, hereafter Parent Patent 1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are rendered obvious by the claims of Parent Patent 1.


As per Claims 1, Claim 11 of Parent Patent 1 teaches A method, comprising: at an electronic device having one or more processors: (preamble of claim 11 of Parent Patent 1) 
initiating a user-specific acoustic model on the electronic device; (3rd limitation in the body of claim 11 of Parent Patent 1)
receiving first speech input corresponding to a plurality of speech inputs, each of the speech inputs associated with a user of the electronic device; (first limitation in the body of claim 11 of Parent Patent 1)
adjusting the user-specific acoustic model based on the plurality of speech inputs; (4th limitation in the body of claim 11 of Parent Patent 1)
providing the adjusted user-specific acoustic model to another electronic device; and wherein at the another electronic device: receiving the adjusted user-specific acoustic model; receiving a second speech input from a speaker; and identifying, with the adjusted user-specific acoustic model, the speaker of the second speech input as the user (last limitation in the body of claim 11 of Parent Patent 1 [i.e. the last 7 lines of claim 11 of Parent Patent 1], where, if the adjusted user-

Claims 1 and 21 of Parent Patent 1 suggests Claims 11 and 12, respectively (Claims 1 and 21 of Parent Patent 1 are medium and device equivalents of Claim 11 of Parent Patent 1, and the mapping of steps between claims 11 and 12 and claims 1 and 21 of Parent Patent 1 [respectively] is the same as discussed in the Double Patenting rejection of claim 1, above, where Claim 1 of Parent Patent 1 describes a non-transitory medium embodiment that suggests Claim 11, and Claim 21 of Parent Patent 1 describes a system which includes an electronic device that includes processor[s], a memory, and program instructions configured to be executed by the processor[s] [such that Claim 21 of Parent Patent 1 suggests claim 12])

Claim 2 corresponds to Claim 12 of Parent Patent 1.
Claim 3 corresponds to Claim 13 of Parent Patent 1.
Claim 4 corresponds to Claim 14 of Parent Patent 1.
Claim 5 corresponds to Claim 15 of Parent Patent 1.
Claim 6 corresponds to Claim 16 of Parent Patent 1.
Claim 7 corresponds to Claim 17 of Parent Patent 1.

Claim 18 of Parent Patent 1 (interpreted as including the limitations of claim 11 of Parent Patent 1) teaches the limitations of Claim 8 of Parent Patent 1 (2nd limitation in the body of claim 11 of Parent Patent 1 and Claim 18 of Parent Patent 1)

Claim 9 of Parent Patent 1 corresponds to Claim 20 of Parent Patent 1.

Claim 10 is suggested by Claim 13 of Parent Patent 1 (Claim 13 of Parent Patent 1 describes where speech input is provided to two different user-specific acoustic models which suggests where the two models correspond to two different speakers, and when “the user” corresponds to a user-specific model which does not have the highest accuracy score, it is suggested that someone other than “the user” is identified as the speaker of the second speech input [i.e. where the another electronic device fails to identify, using the adjusted model, the speaker of the second speech input as “the user” because the another electronic device identified somebody else as the speaker of the second speech input].  This is suggested at least because speech recognition and voice/speaker recognition commonly recognizes words/speakers based on which model of a plurality of different models that represent different speakers/words most closely matches characteristics of input speech)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 3/1/2022
/ERIC YEN/Primary Examiner, Art Unit 2658